DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to RCE filed on 10/26/2022. New claim 22 was added. Claims 1-22 have been examined and are pending in this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A new reference (Elyashev et al. US 2011/0035620) is cited in this Office Action necessitated by the amendment.
In view of the new reference, independent claims 1, 8, and 15 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Elyashev et al. US 2011/0035620 (“Elyashev”) in view of Rajagopal et al. US 2014/0095826 (“Rajagopal”).
As per independent claim 1, Elyashev teaches A method for handling datastore unavailability (A method for data store inaccessibility is disclosed, see claim 1), the method comprising:
receiving (An administrator receives a notification from a host controller that a data store is malfunctioning, para 0051), by a computer system (The administrator receives a notification from a host controller that a data store is malfunctioning, para 0051), a request to bring a datastore offline (The host controller may cause the data store to be shut down, para 0051), the request identifying the datastore (The host controller may cause the data store to be shut down which is identified in the notification, para 0051);
retrieving, by the computer system, a list of host clusters in a virtualized computing environment that currently have the datastore mounted (FIG. 3 is a method 300 of identifying and analyzing network storage problems carried out by a host controller 274 or a host 140, para 0045. At block 304, the host controller identifies a host that lacks access to a data store, para 0047. At block 312, the host controller may determine that other hosts do not have access to the data store, para 0050);
for each host cluster in the list of host clusters, retrieving, by the computer system, a list of virtual machines (VMs) in the cluster that have one or more virtual disks stored in the datastore (Referring to FIG. 3, at block 303 a host controller monitors one or more hosts. Each of the monitored hosts may include one or more virtual machines operating thereon, para 0046).
Elyashev discloses all of the claimed limitations from above, but does not explicitly teach “for each VM in the list of VMs: determining, by the computer system, an action to be taken with respect to the VM in response to unavailability of the datastore” and “triggering, by the computer system, execution of the action”.
However, in an analogous art in the same field of endeavor, Rajagopal teaches for each VM in the list of VMs: determining, by the computer system, an action to be taken with respect to the VM in response to unavailability of the datastore (Because a B-VDS (backup virtual data store) provides a secondary copy of data for all virtual machines using the VDS, the B-VDS may be mapped to the each of the VM, paras 0046-0047);
triggering, by the computer system, execution of the action (Because a B-VDS provides a secondary copy of data for all virtual machines using the VDS, the B-VDS may be mapped to the each of the VM, paras 0046-0047).
Given the teaching of Rajagopal, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Elyashev with “for each VM in the list of VMs: determining, by the computer system, an action to be taken with respect to the VM in response to unavailability of the datastore” and “triggering, by the computer system, execution of the action”. The motivation would be that the method and the system provides ease of maintenance and management, para 0026 of Rajagopal.
As per independent claim 8, this claim is rejected based on arguments provided above for similar rejected independent claim 1. For computer program product on a non-transitory computer readable medium, see para 0017 of Elyashev.
As per independent claim 15, this claim is rejected based on arguments provided above for similar rejected independent claim 1. For processor and memory, see FIG. 5 of Elyashev.
As per dependent claim 22, Elyashev in combination with Rajagopal discloses the method of claim 1. Elyashev teaches further comprising: subsequently to triggering execution of the action for each VM in the list of VMs: transmitting a message to an originator of the request indicating that the datastore may be taken offline (An administrator receives a notification from a host controller that a data store is malfunctioning. The host controller may cause the data store to be shut down, para 0051).
Claims 2-3, 5-7, 9-10, 12-14, 16-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Elyashev in view of Rajagopal and in further view of Vengurlekar et al. US 2022/0027247 (“Vengurlekar”).
As per dependent claim 2, Elyashev in combination with Rajagopal discloses the method of claim 1. Elyashev and Rajagopal may not explicitly disclose, but in an analogous art in the same field of endeavor, Vengurlekar teaches wherein the datastore resides in a virtual storage infrastructure of a first hyper-converged infrastructure (HCI) cluster in the virtualized computing environment (FIG. 3 illustrates an 8-node HCI cluster (such as HCI cluster 1-110 illustrated in FIG. 1) and may include a certain set of primary and secondary hives for the indicated virtual machines (VMs), each hive being a store of unique data objects that represent user and system data, para 0037), and wherein the datastore is remotely mounted to one or more second HCI clusters in the virtualized computing environment (In HCI clusters, guest VMs and the associated application data points are tightly coupled with Hive HA (high availability) pairs, para 0037 and FIG. 1).
Given the teaching of Vengurlekar, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Elyashev and Rajagopal with “wherein the datastore resides in a virtual storage infrastructure of a first hyper-converged infrastructure (HCI) cluster in the virtualized computing environment” and “and wherein the datastore is remotely mounted to one or more second HCI clusters in the virtualized computing environment”. The motivation would be that the method and the system improves maintenance operations in hyper-converged infrastructure, para 0018 of Vengurlekar. 
As per dependent claim 3, Elyashev in combination with Rajagopal and Vengurlekar discloses the method of claim 2. Elyashev and Rajagopal may not explicitly disclose, but Vengurlekar teaches wherein the one or more second HCI clusters are included in the list of host clusters (FIG. 1 is an illustration of an HCI architecture to provide smart upgrade operations for HCI clusters. As illustrated in FIG. 1, a hyper-converged infrastructure 100 may include multiple HCI clusters, which are illustrated as HCI Cluster-1 110, HCI Cluster-2 120, and continuing through HCI Cluster-n 130, para 0023 and FIG. 1).
The same motivation that was utilized for combining Elyashev and Vengurlekar as set forth in claim 2 is equally applicable to claim 3.
As per dependent claim 5, Elyashev in combination with Rajagopal discloses the method of claim 1. Elyashev and Rajagopal may not explicitly disclose, but in an analogous art in the same field of endeavor, Vengurlekar teaches further comprising, prior to the receiving: automatically tracking information regarding the datastore (Operations 210 include collection of cluster data for maintenance operation. Such data may be collected periodically, upon command, or upon other triggering processes, para 0031 and FIG. 2), the information including:
the list of host clusters in the virtualized computing environment to which the datastore is currently mounted (The collected data may include, but is not limited to, cluster health, data gravity (data gravity of a node referring to the ability of a node to attract an application and its services (in the form of guest VMs and its data disks) to correctly placed data to enable migration flexibility), and data placement of the HCI nodes, para 0031 and FIG. 2);
a source of the datastore (In an HCI cluster, it is very common to have data locality and redundancy maintained between a pair of nodes, with possible overlaps of active and passive data pairs, para 0015);
a list of VMs in each host cluster that has one or more virtual disks in the datastore (The hive relations for nodes of an HCI cluster refer to the virtual machines supported by the nodes, para 0044).
Given the teaching of Vengurlekar, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Elyashev and Rajagopal with “further comprising, prior to the receiving: automatically tracking information regarding the datastore, the information including:” and “the list of host clusters in the virtualized computing environment to which the datastore is currently mounted” and “a source of the datastore” and “a list of VMs in each host cluster that has one or more virtual disks in the datastore”. The motivation would be that the method and the system improves maintenance operations in hyper-converged infrastructure, para 0018 of Vengurlekar.
As per dependent claim 6, Elyashev in combination with Rajagopal discloses the method of claim 1. Elyashev and Rajagopal may not explicitly disclose, but in an analogous art in the same field of endeavor, Vengurlekar teaches wherein determining the action to be taken with respect to the VM in response to unavailability of the datastore comprises: retrieving a configuration setting associated with VM and created at a time of creation of the VM (Non-mission critical virtual machines are identified based on user input, para 0055);
determining the action from the configuration setting (Non-mission critical virtual machines are identified based on user input which are then powered off, para 0055).
Given the teaching of Vengurlekar, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Elyashev and Rajagopal with “wherein determining the action to be taken with respect to the VM in response to unavailability of the datastore comprises: retrieving a configuration setting associated with VM and created at a time of creation of the VM” and “determining the action from the configuration setting”. The motivation would be that the method and the system improves maintenance operations in hyper-converged infrastructure, para 0018 of Vengurlekar.
As per dependent claim 7, Elyashev in combination with Rajagopal discloses the method of claim 1. Elyashev and Rajagopal may not explicitly disclose, but in an analogous art in the same field of endeavor, Vengurlekar teaches wherein the action comprises powering-off the VM (In operations 230, the process may include identification of non-mission critical virtual machines that are supported by one or more nodes of the HCI cluster and temporary shutdown of the one or more identified virtual machines which may include powering off all such VMs, para 0034 and FIG. 2) or migrating the one or more virtual disks to another datastore available to the VM (Data gravity refers to the ability of a node to attract an application and its services (in the form of guest VMs and its data disks) to the correctly placed data to enable migration flexibility, para 0042).
Given the teaching of Vengurlekar, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Elyashev and Rajagopal with “wherein the action comprises powering-off the VM” and “or migrating the one or more virtual disks to another datastore available to the VM”. The motivation would be that the method and the system improves maintenance operations in hyper-converged infrastructure, para 0018 of Vengurlekar.
As per claims 9-10 and 12-14, these claims are respectively rejected based on arguments provided above for similar rejected claims 2-3 and 5-7. 
As per claims 16-17 and 19-21, these claims are respectively rejected based on arguments provided above for similar rejected claims 2-3 and 5-7. 
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Elyashev in view of Rajagopal and in further view of Viswanathan et al. US 2020/0225971 (“Viswanathan”).
As per dependent claim 4, Elyashev in combination with Rajagopal discloses the method of claim 1. Elyashev and Rajagopal may not explicitly disclose, but in an analogous art in the same field of endeavor, Viswanathan teaches wherein the datastore resides in a storage array external to the virtualized computing environment (FIG. 1 illustrates a computing environment 100 to enhance the allocation of storage resources to virtual clusters. Available storage 115 includes storage repositories 140-142. Available storage 115 may be stored on a separate storage device accessible to hosts 110-111, para 0012 and FIG. 1), and wherein the datastore is mounted to a host cluster in the virtualized computing environment (Virtual nodes 120-124 may execute as part of one or more virtual clusters that require access to storage repositories 140-142. To provide the access to the various repositories, hosts 110-111 may mount at least a portion of storage repositories 140-142 and provide access to storage repositories 140-142 based on permissions allocated to the individual cluster, para 0014 and FIG. 1) and to one or more other host clusters in one or more other virtualized computing environments (Virtual nodes 120-124 may execute as part of one or more virtual clusters that require access to storage repositories 140-142. To provide the access to the various repositories, hosts 110-111 may mount at least a portion of storage repositories 140-142 and provide access to storage repositories 140-142 based on permissions allocated to the individual cluster, para 0014 and FIG. 1).
Given the teaching of Viswanathan, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Elyashev and Rajagopal with “wherein the datastore resides in a storage array external to the virtualized computing environment, and wherein the datastore is mounted to a host cluster in the virtualized computing environment and to one or more other host clusters in one or more other virtualized computing environments”. The motivation would be that the method enhances the management of storage repository available in a virtual computing environment, para 0003 of Viswanathan.
As per dependent claims 11 and 18, these claims are rejected based on arguments provided above for similar rejected dependent claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132